Citation Nr: 1429903	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-33 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a right big toe injury.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for allergic rhinitis.

3.  Whether new and material evidence has been received to reopen a previously denied claim for residuals of smallpox reaction.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bipolar disorder with anxiety.

5.  Entitlement to non service-connected pension.  


REPRESENTATION

Veteran represented by:	Michael James Kelley, Esq.
ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts denying the Veteran's requests to reopen previously denied claims of entitlement to service connection for residuals of a right big toe injury, allergic rhinitis, residuals of a small pox reaction, and bipolar disorder, as well as entitlement to non service-connected pension.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary in the instant case, for the reasons set forth below. 

The Board notes that on the August 2010 VA Form 9, the Veteran indicated that he would like a Board video hearing.  A hearing was scheduled for June 17, 2014 and the Veteran was sent notification at an address in Massachusetts in May 2014.  The Veteran failed to attend the hearing or give any reason why he was unable to attend.  The Veteran's claims file, however; reflects that the Veteran currently resides at a Maryland address.  Another piece of mail sent to the Massachusetts address at the end of May 2014 was returned to the Board, confirming that the Veteran no longer resides there.  The Veteran therefore should be scheduled for a new hearing, and proper notification sent to his most current Maryland address.  
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at an appropriate RO, taking into consideration the Veteran's current address, which appears to be in Maryland.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



